DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/23/2020 has been accepted and entered. Claims 1-7 and 10-12 have been amended. Claims 13 and 14 have been added. No claims have been cancelled. Claims 1-14 are pending.

Response to Arguments
1.	Applicant’s arguments, see pg. 11-20, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0376078 to Shimada et al., in view of U.S. Patent Application Publication No. 2014/0362435 to Yokoi and U.S. Patent Application Publication No. 2009/0086314 to Namba et al., have been fully considered and are persuasive, therefore, the rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1 and , the prior art of record fails to disclose or reasonably suggest a sample observation apparatus wherein the illumination optical system and the detection optical system are disposed such that an image of a pupil of the illumination optical system is formed at a pupil position of the detection optical system, the illumination optical system, the detection optical system, and the aperture member are configured such that  a quantity of light passing through the pupil of the detection optical system changes by decentering; the aperture member includes a transmission portion and one of a light-shielding portion or a darkening portion, and the inside region of the pupil region is a region located on the inside of an outer edge of an image of a pupil of the second predetermined optical system, which is formed on the aperture member when no sample is disposed, and the outside region of the pupil region is a region located on the outside of the outer edge of the image of the pupil of the second predetermined optical system, which is formed on the aperture member when no sample is disposed, and is a region in which light flux emanated from the second predetermined optical system does not passes through when no sample is disposed.
With regards to claim 14, the prior art of record fails to disclose or reasonably suggest, a sample observation apparatus comprising the illumination optical system and the detection optical system being disposed such that an image of a pupil of the illumination optical system is formed at a pupil position of the detection optical system, the image of the pupil of the illumination optical system is decentered relative to a pupil of the detection optical system due to refraction caused by the sample, the illumination optical system, the detection optical system, and the optical member are configured such that a quantity of light passing through the pupil of the detection optical system changes by decentering the image of the pupil of the illumination optical system.
The closest art of record teaches the following:
Shimada et al. (US 2014/0376078)  discloses a sample observation apparatus (Fig. 2A), comprising a light source unit 101; an illumination optical system 104,105; a detection optical system 107,107a, 109; a light detection element (109; photodetector); and wherein light emitted from the light source unit 101 is incident on the illumination optical system 104,105 [0015], a light spot is formed between the illumination optical system 1, 20,30 and the detection 6,7 by the illumination optical system [0015], a scanning unit 103 is disposed in an optical path from the light source unit 101 to the light detection element 107, the scanning unit relatively moves the light spot and the sample [0016], an optical member (20; light modulation element) is disposed in the illumination optical system, the illumination optical system and the detection optical system are disposed such that an image of a pupil of the illumination optical system is formed at a pupil position of the detection optical system [0032][0045], the illumination optical system, the detection optical system, and the optical member are configured such that quantity of light passing through the pupil of the detection optical system changes by decentering, ([0069]; The unevenness of brightness is due to the deflected laser light by the optical scanner 103. One skilled within the art would recognize the unevenness of brightness is from the decentering of the laser light spot.)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495.  The examiner can normally be reached on M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-






/HUGH MAUPIN/           Primary Examiner, Art Unit 2884